ICJ_133_NavigationalRights_CRI_NIC_2005-11-29_ORD_01_NA_00_FR.txt.                                                                       165




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2005                                          2005
                                                                             29 novembre
                                                                             Rôle général
                            29 novembre 2005                                    no 133



       AFFAIRE DU DIFFE
                      u REND RELATIF
        A
        v DES DROITS DE NAVIGATION
          ET DES DROITS CONNEXES
                   (COSTA RICA c. NICARAGUA)




                           ORDONNANCE

Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. KOROMA,
           VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN,
           KOOIJMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, OWADA,
           ABRAHAM, juges ; M. COUVREUR, greffier.

  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe 1, et 48 de son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 29 septembre 2005,
par laquelle la République du Costa Rica a introduit une instance contre
la République du Nicaragua au sujet d’un « différend relatif aux droits de
navigation et droits connexes du Costa Rica sur le fleuve San Juan » ;

   Considérant que, le 29 septembre 2005, une copie certifiée conforme de
la requête a été transmise au Nicaragua ;
   Considérant que le Costa Rica a désigné comme agent S. Exc.
M. Edgar Ugalde-Alvarez, et que le Nicaragua a désigné comme agent
M. Mauricio Herdocia Sacasa ;

                                                                        4

       DROITS DE NAVIGATION ET DROITS CONNEXES (ORD. 29 XI 05)             166

   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 25 novembre 2005, le Costa Rica a
indiqué qu’il souhaitait disposer d’un délai de six mois pour la prépara-
tion de son mémoire ; et que le Nicaragua a déclaré qu’il souhaitait dis-
poser d’un délai de dix-huit mois à compter du dépôt du mémoire du
Costa Rica pour préparer son contre-mémoire ;
   Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire du Costa Rica, le 29 août 2006 ;
  Pour le contre-mémoire du Nicaragua, le 29 mai 2007 ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf novembre deux mille cinq, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Costa Rica et au Gouvernement de la République du Nicaragua.


                                                        Le président,
                                                (Signé) SHI Jiuyong.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




                                                                             5

